Exhibit 10.5

AMENDMENT No. 2

TO

EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT

This Amendment No. 2 (“Amendment”) to that Exclusive License and Distribution
Agreement (the “License Agreement”) entered into as of the 3rd day of August,
2006, by and between REDUCT NV, a company organized and existing under the laws
of Belgium, with registered office at Molenberglei 42, 2627 Schelle, Belgium
(the “Company”), and GEOSPATIAL MAPPING SYSTEMS, INC., a corporation
incorporated under the laws of the State of Delaware, USA, with registered
office at 229 Howes Run Road, Sarver, Pennsylvania USA 16055 (“Geospatial”), as
modified and extended by that Agreement entered into as of the 6th day June,
2007, by and among the Company, Geospatial and, for the limited purposes set
forth therein, DELTA NETWORKS LIMITED SA, and a company incorporated under the
laws of Luxembourg and the owner of the outstanding capital stock of the Company
(“Delta Networks”), (the “Extension Agreement” and together with the License
Agreement, the “Agreement”), and as modified by amendment No 1 entered into as
of December 21, 2007 (the “Amendment No 1”), is entered as of March 21, 2008
(the “Effective Date”) by and among Company, Geospatial and, for the limited
purposes described herein, Delta Networks and Smith. Any capitalized term used
but not defined herein shall have the same meaning as in the Agreement.

RECITALS

A. The parties hereto have entered into the Agreement.

B. The parties hereto desire to amend the Agreement to provide that (i) certain
payments due by Geospatial to Reduct be extended, (ii) the term of Delta
Networks purchase right to 3 Million shares in Geospatial be extended, (iii) a
certain penalty mechanism is automatically triggered in case of Geospatial late
payment.

NOW, THEREFORE the parties hereby agree as follows:

AGREEMENT

1. The following payments due under the Agreement to be paid by Geospatial to
Reduct shall be extended as outlined below:

 

  a. Geospatial shall place an order to purchase for an amount of 3,000,000
Euros for the year 2008 before July 15, 2008.

 

  b.

Geospatial shall wire to Reduct a 50 % downpayment towards the order described
in 1(a) above in an amount equal to 1,500,000 Euros at the latest by July 15,
2008 which will allow Reduct and Geospatial to start to determine the specific
type and number of probes and the



--------------------------------------------------------------------------------

 

design criteria required do develop the high pressure Smart Probes, and which
will allow Reduct thereupon to begin production of the probes.

 

  c. Geospatial shall pay the balance due under this order upon shipping of
smart probes.

 

  d. Geospatial shall pay the 2007 exclusivity (maintenance fee) of 100,000
Euros and the 2008 exclusivity fee of 500,000 Euros (which under the Amendment
No 1 was due on March 31, 2008) as follows: 300,000 Euros on April 30, 2008 and
300,000 Euros on May 30, 2008.

 

  e. In case of any one event of late payment by Geospatial to Reduct under the
Agreement and this Amendment (the “Default”) a penalty will be due by Geospatial
to Reduct, with automatic effect by the mere event of Geospatial’s Default,
consisting of a 20% increase of the amount at initial due date (the “Initial Due
Date”).

 

  f. Delta Networks’ purchase right to 3 Million shares in Geospatial, which was
acquired per the Agreement as of the 6th day of June 2007, is hereby and as per
the date of this Amendment No 2, extended with 1 year until October 31, 2010.

2. Effect of Amendment. The Agreement is hereby ratified and confirmed in all
respects, and all terms, conditions and provisions of the Agreement, except as
amended by this Amendment, shall remain in full force and effect. Reduct and/or
Delta Networks shall have the right, which Geospatial or Geospatial Corporation
hereby accept, to elect appropriate applicable law and jurisdiction to give full
effect and consummation of its right under clause 1.e herein.

3. Counterparts. This Amendment may be executed in any number of counterparts,
and each such counterpart shall for all purposes be deemed an original, and all
such counterparts shall together constitute but one and the same Amendment.

4. Effective Date. This Amendment is made effective as of the Effective Date.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, or caused
this Amendment to be duly executed by their respective authorized officers, as
of the day and year first above written.

 

2



--------------------------------------------------------------------------------

Date: March 21, 2008

 

GEOSPATIAL MAPPING SYSTEMS, INC, By:  

LOGO [g84308ex10_5pg3.jpg]

Name:   Mark A. Smith Title:   President REDUCT NV By:  

 

Name:  

 

Title:  

 

DELTA NETWORKS LIMITED SA By:  

 

Name:  

 

Title:  

 

 

3



--------------------------------------------------------------------------------

By:  

LOGO [g84308ex10_5pg4smith.jpg]

Name:   Mark A. Smith Title:   President REDUCT NV By:  

LOGO [g84308ex10_5pg4ballintijn.jpg]

Name:   Otto Ballintijn Title:   Managing Director DELTA NETWORK LIMITED SA By:
 

LOGO [g84308ex10_5pg43rdsig.jpg]